J-S29014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MALIK ALSTON                               :
                                               :
                       Appellant               :   No. 75 EDA 2021

            Appeal from the PCRA Order Entered November 23, 2020
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010385-2007


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                        FILED DECEMBER 10, 2021

        Malik Alston appeals from the order entered in the Philadelphia County

Court of Common Pleas on November 23, 2020, dismissing, without a hearing,

his petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.

C.S.A. §§ 9541-9546. For the reasons discussed below, we find the PCRA court

properly denied Alston relief and affirm.

        On November 13, 2008, after a bench trial, Alston, along with a co-

defendant, his brother, was found guilty of first-degree murder and related

offenses. The court sentenced Alston to a mandatory term of life

imprisonment. We subsequently affirmed Alston’s judgment of sentence on

direct appeal. On April 5, 2011, the Pennsylvania Supreme Court denied


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29014-21


Alston’s petition for allowance of appeal. Alston did not appeal to the United

States Supreme Court.

       On May 20, 2016, Alston filed a pro se PCRA petition. Counsel was

appointed and filed an amended petition alleging Alston was entitled to relief

based on newly discovered evidence. Specifically, Alston had received a letter

from The Innocence Project, notifying him that his co-defendant was willing

to recant his statement to police that Alston was the shooter. An affidavit

authored by the co-defendant was attached to the amended petition, in which

he claimed to have lied about Alston being the shooter for safety reasons.

       A hearing was held, at which the co-defendant was the only witness.

The court denied Alston’s petition, finding the recantation testimony to be

incredible. We affirmed the denial1 and our Supreme Court later denied

Alston’s petition for allowance of appeal.

       On June 18, 2019, Alston filed a writ of habeas corpus in the civil trial

division, requesting review on grounds of fraud and wrongful arrest. The




____________________________________________


1 While the first PCRA petition was still pending on appeal in this Court, Alston
filed another pro se PCRA petition, on December 21, 2017, based on another
affidavit he received from The Innocence Project, this time authored by a
witness to the murder who claimed Alston was not the person he saw commit
the murder. After issuing notice pursuant to Pa.R.Crim.P. 907, the PCRA court
dismissed the petition pursuant to Commonwealth v. Lark, 746 A.2d 585
(Pa. 2000) (when PCRA appeal is pending, subsequent PCRA petition cannot
be filed until resolution of review of pending PCRA petition by highest state
court in which review is sought, or at expiration of time for seeking such
review).

                                           -2-
J-S29014-21


petition was transferred to the PCRA court for review, where it was dismissed

as an untimely PCRA petition.

      On January 15, 2020, Alston filed the instant pro se PCRA petition in

which he argued he obtained new evidence of trial counsel ineffectiveness in

the form of affidavits from his former and current wife. The PCRA court issued

notice of its intent to dismiss the petition without a hearing pursuant to

Pa.R.Crim.P. 907. On November 23, 2020, the PCRA court dismissed the

petition. This appeal followed.

      Prior to reaching the merits of Alston’s claims on appeal, we must

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa. Super. 2014).

      A PCRA petition, including a second or subsequent one, must be
      filed within one year of the date the petitioner’s judgment of
      sentence becomes final, unless he pleads and proves one of the
      three exceptions outlined in 42 Pa.C.S.[A.] § 9545(b)(1). A
      judgment becomes final at the conclusion of direct review by this
      Court or the United States Supreme Court, or at the expiration of
      the time for seeking such review. The PCRA’s timeliness
      requirements are jurisdictional; therefore, a court may not
      address the merits of the issues raised if the petition was not
      timely filed. The timeliness requirements apply to all PCRA
      petitions, regardless of the nature of the individual claims raised
      therein. The PCRA squarely places upon the petitioner the burden
      of proving an untimely petition fits within one of the three
      exceptions.

Commonwealth v. Jones, 54 A.3d 14, 16-17 (Pa. 2012) (internal citations

and footnote omitted).

      Alston’s judgment of sentence became final in July 2011, ninety days

after his petition for allowance of appeal was denied by the Pennsylvania

                                     -3-
J-S29014-21


Supreme Court, when time for filing a petition for writ of certiorari to the

United States Supreme Court expired. The instant petition – filed more than

eight years later – is patently untimely. Therefore, the PCRA court lacked

jurisdiction to review Alston’s petition unless he was able to successfully plead

and prove one of the statutory exceptions to the PCRA’s time-bar. See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA provides three exceptions to its time bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Exceptions to the time-bar must be pled in

the petition, and may not be raised for the first time on appeal. See

Commonwealth v. Burton, 936 A.2d 521, 525 (Pa. Super. 2007); see also

Pa.R.A.P. 302(a) (providing that issues not raised before the lower court are

waived and cannot be raised for the first time on appeal). Further,

      [a]lthough this Court is willing to construe liberally materials filed
      by a pro se litigant, pro se status generally confers no special
      benefit upon an appellant. Accordingly, a pro se litigant must
      comply with the procedural rules set forth in the Pennsylvania
      Rules of the Court. This Court may quash or dismiss an appeal if


                                      -4-
J-S29014-21


      an appellant fails to conform with the requirements set forth in
      the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003)

(citations omitted).

      Even liberally construed, Alston has failed to plead and prove that any

of his claims constitute a valid exception to the PCRA time-bar. In his pro se

petition, Alston asserted he meets the requirements of Section 9545(b)(1)(ii),

i.e., the newly discovered fact exception to the PCRA’s time-bar based on

affidavits from his current and former wife that prove trial counsel promised

him a third-degree murder conviction if he waived his right to a jury trial.

      Section 9545(b)(1)(ii) requires the petitioner to allege and prove that

there were facts that were unknown to him and that he could not have

ascertained those facts by the exercise of due diligence. See Commonwealth

v. Bennett, 930 A.2d 1264, 1270-72 (Pa. 2007). “The focus of the exception

is on [the] newly discovered facts, not on a newly discovered or newly willing

source for previously known facts.” Commonwealth v. Marshall, 947 A.2d

714, 720 (Pa. 2008) (citation omitted); see also Commonwealth v. Abu-

Jamal, 941 A.2d 1263 (Pa. 2008) (holding an affidavit alleging perjury did

not bring a petitioner's claim of fabricated testimony within the scope of

section 9545(b)(1)(ii) because the only “new” aspect of the claim was that a

new witness had come forward to testify regarding the previously raised

claim).




                                     -5-
J-S29014-21


      First, Alston provides a letter and affidavit from his current wife, Tyreeka

Turner, in which she claims she only recently discovered a letter from trial

counsel while cleaning out her house during remodeling. The affidavit indicates

that the letter was sent from trial counsel to Alston and can prove that trial

counsel “promised” Alston and his family a third-degree murder conviction for

choosing a bench trial over a jury trial. A copy of the letter from counsel was

included with the petition and states,

      As I advised you and your family previously, the only way I am
      able to accomplish the third-degree murder conviction, is if you
      take a bench trial as opposed to a jury trial. Your trial will be held
      in front of the Hon. Sheila Woods-Skipper, who’s fair in judgment
      considering the facts of your case.

PCRA Petition, 1/15/2020, at Exhibit “B”.

      However, even if we assume that this letter constitutes a promise of a

conviction for third degree murder, this is not a “newly discovered fact.” It is

clear Alston has held this belief since before trial and could have raised the

issue sooner, either at sentencing or in a previous PCRA petition. In fact,

Alston admits he has known about this claim all along, but did not raise it

sooner because he wanted another source for the information. See Appellant’s

Brief, at 15-16. Again, the “fact” that another witness was willing to testify to

previously known facts does not satisfy the newly discovered fact exception

to the PCRA’s time-bar.

      Further, Appellant states it is notable that the letter was addressed to

Appellant but was mailed to Turner, concluding there “is no evidence that the


                                      -6-
J-S29014-21


Appellant received and/or saw the letter or even knew of its’ existence.”

Appellant’s Brief, at 16. If this is the case, this “new evidence” would not even

be relevant. Either counsel promised Appellant a third-degree murder

conviction or he did not. If Appellant never saw this letter, or knew of its

existence, then it is not proof that Appellant knew of the alleged promise from

trial counsel, and there would be no proof of reliance on that promise.

       Next, Alston attempts to invoke the newly-discovered fact exception

based on a letter and affidavit from his ex-wife, Remy Wimbro. In the affidavit,

Wimbro claims she appeared in court to testify as an alibi witness on Alston’s

behalf, but trial counsel informed her prior to trial that she would not be

needed for the proceedings anymore because “some type of deal [was] being

made with the Judge” on Alston’s behalf. PCRA Petition, 1/15/2020, at Exhibit

“A”.

       Notably, Alston makes it clear the Wimbro affidavit was not offered to

prove there was an alibi witness who was willing to testify, and that trial

counsel failed to call the witness. See Appellant’s Brief, at 20. Rather, the

affidavit was solely offered to establish that trial counsel told Wimbro that he

had a “plan.” Id. Appellant goes on to state what, in his belief, that “plan” did

not include. Id. at 20-21. This is simply not a new fact. Without more, proof

that an attorney had a plan is just proof that an attorney is doing their job.

Further, as this affidavit was also offered to prove the “fact” that trial counsel

allegedly planned and/or promised a third-degree murder conviction in


                                      -7-
J-S29014-21


exchange for Appellant waiving his right to a jury trial, Wimbro would just be

another witness willing to testify to previously known “fact:” that counsel

allegedly promised Appellant a third-degree murder conviction if he waived

his right to a jury trial. As previously discussed, this does not satisfy the newly

discovered fact exception to the PCRA’s time-bar.

      Finally, Alston boldly claims he has been seeking this evidence ever

since he was convicted. However, he does not explain why he could not have

learned of this information sooner. As they were married at the time of trial,

it is unclear why Alston could not have asked Wimbro at that time why she

ended up not testifying on his behalf.

      As the PCRA court properly concluded Alston’s PCRA petition was

untimely and does not fall under an exception to the PCRA time bar, we affirm

the PCRA court’s order dismissing the petition.

      Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2021



                                       -8-